UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A (Amendment No. 1) CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):November 25, 2014 Cocrystal Pharma, Inc. (Exact name of registrant as specified in its charter) Delaware 000-55158 20-5978559 (State or other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 19805 North Creek Parkway Bothell, WA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (425) 398-7178 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Explanatory Note Effective November 25, 2014, Cocrystal Pharma, Inc., a Delaware corporation (“Cocrystal”), Cocrystal Holdings, Inc., a Delaware corporation and wholly-owned subsidiary of Cocrystal (the “Company”), Cocrystal Merger Sub, Inc., a Delaware corporation and wholly-owned subsidiary of the Company (the “Cocystal Merger Sub”), RFS Merger Sub, LLC, a Delaware limited liability company and wholly-owned subsidiary of the Company (the “RFS Merger Sub”) and RFS Pharma, LLC, a Georgia limited liability company (“RFS Pharma”) entered into and closed an Agreement and Plan of Merger (the “Merger Agreement”). Pursuant to the Merger Agreement, the Company issued 100% of the outstanding capital stock of the Company to Cocrystal’s stockholders in exchange for 100% of the outstanding capital stock of Cocrystal. Cocrystal Merger Sub then merged with and into Cocrystal, with Cocrystal continuing as the surviving corporation and a wholly owned subsidiary of the Company, and the outstanding common stock, Series B Convertible Preferred Stock, options and warrants of Cocrystal were converted into an identical number of each security of the Company. In addition, pursuant to the Merger Agreement, the Company created a series of preferred stock called the Series A Convertible Preferred Stock (“Series A”) and issued all shares of Series A to RFS Merger Sub. RFS Merger Sub then merged with and into RFS Pharma, with RFS Pharma continuing as the surviving corporation and a wholly owned subsidiary of the Company. The foregoing transactions are collectively referred to as the “Merger.” Subsequent to the Merger, Cocrystal changed its name to Cocrystal Merger Sub, Inc. and the Company changed its name to Cocrystal Pharma, Inc. The closing of the Merger and the completion of the related transactions described in the Merger Agreement was previously reported in the Company’s Current Report on Form 8-K (the “Initial 8-K”), filed with the Securities and Exchange Commission on December 1, 2014. This Amendment No.1 on Form 8-K/A amends the Initial 8-K to include the financial information referred to in Item9.01(a) and (b), below, relating to the Merger. Pursuant to the instructions to Item9.01 of Form 8-K, the Company hereby amends Item9.01 of the Initial 8-K to include previously omitted financial statements and pro forma financial information. The information previously reported in the Initial 8-K is hereby incorporated by reference into this Form 8-K/A. -1- Item 9.01Financial Statements and Exhibits. (a) Financial statements of businesses acquired. Unaudited balance sheets of RFS Pharma as of September 30, 2014 and December 31, 2013 and statements of operations and cash flows for the nine-month periods ended September 30, 2014 and September 30, 2013 are included below. RFS Pharma, LLC. Condensed Balance Sheets (in thousands, except share and per share amounts) September 30, 2014 December 31, 2013 Assets Current assets: Cash $ 94 Miscellaneous receivable 50 Due from related parties 2 Prepaid and other current assets 9 9 Total current assets Property and equipment, net 16 24 Security deposits 9 9 Total assets $ $ Liabilities and stockholders' equity (deficit) Current liabilities: Accounts payable Accrued expenses Total current liabilities Loans from Shareholders Total liabilities Members' equity (deficit): Members capital contributed and unit compensation expense Accumulated deficit ) ) Members' deficit ) ) Total liabilities and members' equity (deficit) $ $ -2- RFS Pharma, LLC. CondensedStatements of Operations For the Nine Months Ended: (in thousands) Nine Months Ended September 30, Revenues $ $ Operating expenses Research and development General and administrative Total operating expenses Loss from operations ) ) Interest income 0 0 Interest expense ) ) Other income Total other income (loss), net ) ) Net loss $ ) $ ) -3- RFS Pharma, LLC. CondensedStatements of Cash Flows For the Nine Months Ended: (in thousands) Nine Months Ended September 30 Cash from operating activities Net Loss $ ) $ ) Adjustments to reconcile net loss to cash used by operating activities: Depreciation 9 9 Non-cash sale of supplies to shareholder ) Stock based compensation and other expenses Non-cash interest expense Increase (decrease) in cash due to changes in: Miscellaneous receivables ) ) Due from related parties 23 9 Grant receivable Prepaid expenses 27 Security deposits Accounts payable (5
